     Case 2:20-cr-00030-BWC Document 44 Filed 03/29/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA

        v.                                                  CASE NO.: 2:20-cr-30

 JARED THOMAS BOWERS,

                Defendant.


                                            ORDER

       This matter is before the Court on Defendant’s Motion for Compassionate Release.

Doc. 32. The Government filed a Motion to Dismiss, and, Alternatively, a Response in

opposition to Defendant’s Motion. Doc. 34. Defendant also filed a Memorandum in support of

his Motion, to which the Government responded. Docs. 40, 41. The Motion is ripe for review.

       Defendant was charged with possession of contraband in prison, 18 U.S.C. § 1791(a)(2),

by Information on June 3, 2020. Doc. 1. The charge carried a punishment of imprisonment of

not more than a year, not more than a $100,000 fine, not more than one year of supervised

release and a $25.00 mandatory special assessment. Defendant Bowers entered into a written

plea agreement with the Government, agreeing to plead guilty to Count 1: 18 U.S.C. § 1791

(a)(2), possessing contraband in prison. Doc. 28. He pleaded guilty before the Court on August

26, 2020. Doc. 27.

       The United States Probation Office completed a Sentencing Memorandum which

reflected Bowers had a total offense level of four, a criminal history category of III, and an

advisory Guideline range of zero to six months’ imprisonment. On August 26, 2020, the Court

sentenced Bowers to one month of imprisonment, to be served consecutively to the federal
      Case 2:20-cr-00030-BWC Document 44 Filed 03/29/21 Page 2 of 7




sentence from the District of Alaska he had currently been serving. Doc. 29. Bowers did not

directly appeal the sentence.

        In his current Motion, Bowers seeks compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018 and the CARES Act of 2020

(Coronavirus Aid, Relief, and Economic Security Act).1 Docs. 34, 40. The Government opposes

the Motion under both avenues.

        Section 3582(c)(1)(A) of Title 18 of the United States Code reads, in pertinent part:

        (c)     Modification of an imposed term of imprisonment.—The Court may not
                modify a term of imprisonment once it has been imposed except that—

                (1)     in any case—

                        (A)     the court, upon motion of the Director of the Bureau of
                                Prisons, or upon motion of the defendant after the
                                defendant has fully exhausted all administrative rights to
                                appeal a failure of the Bureau of Prisons to bring a motion
                                on the defendant’s behalf or the lapse of 30 days from the
                                receipt of such a request by the warden of the defendant’s
                                facility, whichever is earlier, may reduce the term of
                                imprisonment (and may impose a term of probation or
                                supervised release with or without conditions that does not
                                exceed the unserved portion of the original term of
                                imprisonment), after considering the factors set forth in
                                section 3553(a) to the extent that they are applicable, if it
                                finds that—

                                (i)      extraordinary and compelling reasons warrant such
                                         a reduction; . . .

1
        Plaintiff does not appear to request modification or reduction on any other grounds. To be clear,
§ 3582(c) and Federal Rule of Criminal Procedure 35 are the only methods by which the Court could
modify its already imposed sentence in this case. The exceptions for modifying a judgment are extremely
narrow. See 18 U.S.C. §§ 3582(b), (c)(1)(B), and (c)(2); Fed. R. Crim. P. 35; United States v. Phillips,
597 F.3d 1190, 1194–95 (11th Cir. 2010) (“The authority of a district court to modify an imprison
sentence is narrowly limited by statute.”); United States v. Castra, 152 F. App’x 777, 781 (11th Cir. 2005)
(discussing limited circumstances in which district court may modify sentence). Rule 35 has no
application here. And while § 3582(c)(1)(B) also permits modification where it is “expressly permitted
by statute,” Bowers does not cite any other federal statute, case, or rule that would allow this Court to
reduce his sentence. Consequently, the Court focuses its analysis solely on Bowers’ request for
compassionate release under the relevant provisions of § 3582(c).


                                                    2
      Case 2:20-cr-00030-BWC Document 44 Filed 03/29/21 Page 3 of 7




                                and that such a reduction is consistent with applicable
                                policy statements issued by the Sentencing Commission[.]

        Interpreting Bowers’ Motion as one for compassionate release, the Court looks to the

statutory language of § 3582(c)(1)(A) and to U.S.S.G. § 1B1.13 Policy Statement, “Reduction in

Term of Imprisonment Under 18 U.S.C. § 3582 (c)(1)(A).”2

        The Policy Statement commentary lists four possible bases for “extraordinary and

compelling reasons.” Those four bases are the defendant’s: (1) medical condition; (2) age;

(3) family condition; and (4) other reasons, i.e., an “extraordinary and compelling reason other

than, or in combination with, the [above reasons],” as determined by the Bureau of Prisons

(“BOP”). Bowers does not satisfy any of the extraordinary and compelling reasons.

        Bowers argues he satisfies the criteria based on his medical condition, chronic high blood

pressure (i.e., hypertension), low heart rate, and immune system deficiency, which is

complicated by the current COVID-19 pandemic. Doc. 40-1 at 2–3. Additionally, Bowers

contends his children’s circumstances provide the extraordinary and compelling reasons he

should receive a compassionate release. Doc. 40 at 3–4. According to Bowers, in early 2018,

his children were removed from their mother’s care due to neglect and temporarily placed with

Bowers’ aunt. Doc. 40-1 at 4. The children are in foster care, under the care of a family friend

of Bowers, who will likely serve as the children’s temporary legal guardian. Id. at 4–5.

        The Government argues Bowers’ medical condition and family circumstances do not

warrant compassionate release. Doc. 41. First, the Government claims Bowers has failed to

establish he suffers from a low heart rate or an immunocompromised state. Doc. 41 at 20. That



2
         The Policy Statement found at U.S.S.G. § 1B1.13 has not been revised in response to the First
Step Act of 2018, so there are a few inconsistencies in the Guidelines language as compared to the
statutory language of 18 U.S.C. § 3582(c).


                                                    3
      Case 2:20-cr-00030-BWC Document 44 Filed 03/29/21 Page 4 of 7




is, the Government contends there is an absence of either of these conditions from his medical

records; after reviewing the records, the Court agrees. Thus, Bowers is not entitled to relief

based on his alleged low heart rate or compromised immune system. However, the Government

concedes Bowers’ medical records do evidence of his hypertension. Id.

       To qualify, an inmate’s medical condition must be “serious and advanced . . . with an end

of life trajectory, U.S.S.G. § 1B1.13, app. note 1(a)(i), or must be serious enough it “substantially

diminish[es] the ability of the [inmate] to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover,” id., app. note 1(a)(ii).

Bowers presents no medical evidence he meets either of these criteria. Instead, he suggests his

medical condition is serious because of the likely impact of COVID-19. As discussed above, the

record supports Bowers suffers from high blood pressure.

       The Court has considered Bowers’ hypertension in light of the Centers for Disease

Control and Prevention’s (“CDC”) list of significant risk factors. First, the CDC reports the

following conditions “are at increased risk of severe illness from COVID-19”: cancer; chronic

kidney disease; COPD; immunocompromised state (weakened immune system) from solid organ

transplant; obesity (body mass index [BMI] of 30 or higher); serious heart conditions, such as

heart failure, coronary artery disease, or cardiomyopathies; sickle cell disease; and type 2

diabetes mellitus. See Centers for Disease Control & Prevention, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Mar. 29, 2021). Bowers has not established, nor do his

medical records show, he suffers from any of these conditions. Moreover, while hypertension is

a risk factor, it is listed by the CDC as “might be at an increased risk” for severe illness for those

who contract COVID-19. See id. The Court is unwilling to conclude a condition which “might”




                                                  4
      Case 2:20-cr-00030-BWC Document 44 Filed 03/29/21 Page 5 of 7




put a defendant at an increased risk qualifies his circumstances as extraordinary and compelling

enough to warrant early release. See United States v. Mingo, No. CR 612-018, 2020 WL

5028770, at *2 (S.D. Ga. Aug. 25, 2020); United States v. Mitchell, No. CR 312-003, 2020 WL

5518630, at *3 (S.D. Ga. Sept. 14, 2020) (holding defendant’s hypertension was not

“extraordinary and compelling” because “the Court cannot conclude that the ‘might’ category

qualifies an illness as sufficiently serious to warrant compassionate release in and of itself”);

United States v. Carter, No. CR 107-076, 2020 WL 4194014, at *2 (S.D. Ga. July 21, 2020)

(“However, at this point, the Court cannot conclude that the ‘might’ category qualifies an illness

as sufficiently serious to warrant compassionate release in and of itself.”).

       Similarly, Bowers’ concern about his children’s circumstances, while undoubtedly

genuine, fails to qualify as an “extraordinary and compelling” reason. The BOP offers guidance

on the application of the family circumstances category in Program Statement § 5050.50, which

was revised on January 17, 2019. The Program Statement lists criteria for the Warden’s review

of a compassionate release claim, but the criteria are helpful to the Court as well. For instance,

in the case of an incapacitated family member caregiver, the inmate must provide, inter alia,

verifiable medical documentation of the incapacitation, a clear statement and documentation of a

release plan, and letters or documentation confirming the family member was, in fact, caring for

the child while the inmate was in prison and immediately prior to the incapacitation and the

family member is the only family member caregiver capable of caring for the inmate’s children.

The Program Statement also lists several factors relative to the inmate for consideration, such as:

to what degree the inmate had contact with or cared for the children prior to arrest; evidence of

child abuse or neglect; and evidence of physical or emotional abuse of a spouse.




                                                  5
      Case 2:20-cr-00030-BWC Document 44 Filed 03/29/21 Page 6 of 7




        Though Bowers presents some of the verifiable evidence necessary, such as evidence of

the mother’s incapacitation, he is not entitled to the relief he seeks. First, as the Government

points out, Bowers informs the Court he has arranged for his friend to foster his minor children,

and the relevant authority charged with ensuring care for the children has agreed to this

arrangement. See Doc. 40-1 at 4–5. Thus, by Bowers’ own admission, he is not the only

available caregiver for his children. Further, he has not provided the Court a clear statement and

documentation of a release plan.

        Moreover, he has not established he has fully exhausted all administrative rights as to his

family circumstances. In fact, Bowers has not submitted a BOP request for a reduction-in-

sentence due to his family circumstances and instead only mentioned his health condition.3 See

Doc. 37-1. Generally, before a prisoner can file a motion under § 3582, he must first have “fully,

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier.” § 3582(c)(1)(A). Because Bowers failed to include

his family circumstances, the BOP has had no opportunity to assess, for compassionate release

purposes, Bowers’ family circumstances. In order to fully exhaust his administrative remedies

for seeking compassionate release based on his family circumstances, Bowers should bring them

to the BOP’s attention in a new reduction-in-sentence request. See United States v. Heller, Case

No. 2:18-cr-56 (S.D. Ga. Nov. 2, 2020), ECF No. 423, p. 2.




3
        The Government initially opposed Bowers’ Motion on the basis he had entirely failed to exhaust
his administrative remedies regarding a request for compassionate release. Doc. 34. However, the
Government later amended its response and now concedes Bowers fully exhausted his administrative
remedies as to his medical condition but maintains he did not exhaust administrative remedies as to his
alleged family circumstances. Doc. 37 at 1.


                                                   6
     Case 2:20-cr-00030-BWC Document 44 Filed 03/29/21 Page 7 of 7




       In short, it is best remembered that Bowers bears the burden of demonstrating

compassionate release is warranted. Cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

2013) (in the context of a motion to reduce under § 3582(c)(2)). He has not carried that burden.

                                        CONCLUSION

       For the reasons set forth above, the Court DENIES Bowers’ Motion for Compassionate

Release, doc. 32. The Court GRANTS the Government’s Motion to Dismiss and, Alternatively,

Response in Opposition to Defendant’s Motion for Compassionate Release Under § 3582

(c)(1)(A), as amended by the First Step Act of 2018. Doc. 34.

       SO ORDERED, this 29th day of March, 2021.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                7
